99-00682 Bell v Unistar Leasing.wpd



No. 04-99-00682-CV
Danny BELL,
Appellant
v.
UNISTAR LEASING, Division of United Computer Capital Corporation,
Appellee
From the County Court at Law, No. 5, Bexar County, Texas 
Trial Court No. 253825
Honorable Karen Crouch, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	February 16, 2000
DISMISSED
	The parties have filed a joint motion to dismiss this appeal, stating that they have fully
compromised and settled all issues in dispute.  The motion is granted.  See Tex. R. App. P.
42.1(a)(1).  Because the cause is moot, all previous orders and judgments, both trial and appellate,
are set aside and the cause is dismissed.  See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes,
827 S.W.2d 859, 859 (Tex. 1992); Exxon Corp. v. Butler, 619 S.W.2d 399, 399 (Tex. 1981);
Freeman v. Burrows, 141 Tex. 318, 171 S.W.2d 863, 863-64 (1943); Panterra v. American Dairy
Queen, 908 S.W.2d 300, 301 (Tex. App.--San Antonio 1995, no writ).  Costs of appeal are taxed
against the parties who incurred them.
							PER CURIAM
DO NOT PUBLISH